                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




SEAN GOSSMAN,                               )
     #48457-039,                            )
          Movant,                           )
                                            )             CIVIL ACTION NO.
VS.                                         )
                                            )             3:19-CV-0351-G (BK)
MARTHA UNDERWOOD,                           )
WARDEN,                                     )
        Respondent.                         )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      It is therefore ORDERED that the petition for writ of habeas corpus under 28

U.S.C. § 2241 is DISMISSED without prejudice as premature.

      The court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In

support of this certification, the court adopts and incorporates by reference the

magistrate judge’s findings, conclusions, and recommendation. See Baugh v. Taylor,
117 F.3d 197, 202 and n.21 (5th Cir. 1997). Based on the findings and

recommendation, the court finds that any appeal of this action would present no

legal point of arguable merit and would, therefore, be frivolous. Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983).* In the event of an appeal, plaintiff may

challenge this certification by filing a separate motion to proceed in forma pauperis on

appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See

Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

      If petitioner files a notice of appeal,

             ( )    the petitioner may proceed in forma pauperis
                    on appeal.

             (X)    petitioner must pay the $505.00 appellate filing fee or
                    submit a motion to proceed in forma pauperis.

      SO ORDERED.

April 1, 2019.




                                          ___________________________________
                                          A. JOE FISH
                                          Senior United States District Judge




      *
             Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
order. A timely notice of appeal must be filed even if the district court certifies an
appeal as not taken in good faith.

                                           -2-
